Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Michele Fil on January 27, 2022.

The application has been amended as follows: 

Please amend Claim 27 as shown below:

27. (Currently Amended) A method for power generation, comprising:



combining the high-pressure flow with a second fluid flow which is greater than the high-pressure flow, into a total fluid flow,

guiding the total fluid flow to a first heat exchanger, and heating the total fluid flow by the second fluid flow , resulting in a heated total fluid flow,

subsequently further heating the heated total fluid flow in a second heat exchanger by introducing ambient heat and/or waste heat from other processes, resulting in a further heated total fluid flow,

expanding the further heated total fluid flow in a first turbine to a lower but supercritical pressure, resulting in an expanded total fluid flow,

dividing the expanded total fluid flow, which is discharged from the first turbine, into the second fluid flow and into a smaller third fluid flow,

wherein the second fluid flow, after it has discharged heat to the  total fluid flow, is brought to a pressure level of the high-pressure flow, and combined with the high-pressure flow upstream of the first heat exchanger,

wherein the second fluid flow, before it is brought to the pressure level of the high-pressure flow, is further cooled by a third heat exchanger, wherein the high-pressure flow is heated.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the fourth line opening in the second line between the first pump and the second heat exchanger upstream of the first heat exchanger (as recited in Claim 19) or the second fluid flow, after it has discharged heat to the expanded total fluid flow, being brought to a pressure level of the high-pressure flow, and combined with the high-pressure flow upstream of the first heat exchanger (as recited in Claim 27) – in conjunction with the rest of the structure/steps of those respective claims. In Harmens, line 17 merges with line 3 in the middle of heat exchanger 4, not upstream of heat exchanger 4 as require din the claims. In Chiyoda-ku, line 10 merges with line 6 downstream of heat exchanger 4, not upstream of heat exchanger 4 as required in the claims. It would not have been obvious to modify either reference to merge the lines upstream of heat exchanger 4 without improper hindsight reasoning and without affecting system operation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, January 27, 2022